Citation Nr: 0638151	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected degenerative joint disease (DJD), 
status post meniscal tear of the left knee.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980; from January 1984 to January 1988; and from 
April 1990 to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in December 2003 
for further development of the record.  

The Board notes that, during the course of this appeal, the 
RO increased the evaluation for the service-connected left 
knee disability to 10 percent.  Since the increase during the 
appeal did not constitute a full grant of the benefit sought, 
the veteran's claim for an increased evaluation for the left 
knee disability remains on appeal.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993).  



FINDING OF FACT

The service-connected left knee disability is not shown to be 
productive of more than degenerative arthritis established by 
X-ray findings and restriction of extension to 10 degrees.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 
4.45, 4.7, 4.71a including Diagnostic Codes 5256-5263 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2001 and March 2004 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted October 2001 VCAA letter was issued prior to 
the appealed rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claims and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed December 2001 rating 
decision in which service connection for the left knee 
disability was established.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the left knee disability was granted 
in December 2001 and assigned a non-compensable evaluation.  

In August 2002, the veteran filed a Notice of Disagreement 
(NOD) with the RO decision regarding his service-connected 
left knee disability.  In January 2006 the RO increased the 
evaluation for the service-connected left knee disability to 
10 percent.  This 10 percent evaluation has remained in 
effect since that time.  

During an October 2001 VA examination, the veteran reported 
injuring his left knee while playing softball in service in 
1977.  He re-injured the knee while running in service in 
1997.  He had both an arthroscopy and menisectomy performed 
on the knee.  He complained that the knee continued to swell 
and periodically would be painful.  As a result, he was no 
longer able to participate in sports and jogging.  

On examination, the veteran had a range of motion from 10 
degrees to 100 degrees in the left knee.  The examiner noted 
scars from previous arthroscopy.  Anterior and posterior 
drawer signs were negative.  Cruciate, medial and lateral 
collateral ligaments were intact.  He had a positive 
McMurray's sign with pain medially.  

During a January 2005 VA examination, the veteran reported 
that he injured his left knee while playing softball in 
service in 1977.  He was given crutches and anti-inflammatory 
medication and told the injury was a sprain.  He stated the 
pain eventually went away within two months.  However he did 
have recurrent pains with long walks, climbing or changes 
with the weather.

He reported that, 20 years later, he had an arthroscopy that 
revealed a meniscal tear of the left knee.  Since the 
arthroscopic surgery he had reported a decreased frequency 
and intensity of the left knee pain.  He still had pain in 
the left knee about once a month that last for several hours.  
The pain was relieved with Tylenol and other non-steroidal 
and anti-inflammatory medications.  

He reported that flares in pain were responsible for a 10 
percent decrease in range of motion and functional 
impairment.  Repetitive motion also resulted in approximately 
a 5 percent decreased range of motion and functional 
impairment.  He experienced occasional swelling.  The pain 
was precipitated by walking long distances, climbing, 
running, or changes in the weather.  His left knee disability 
did not interfere significantly with his daily activities or 
work activities.  

The examination revealed a lack of tenderness or swelling in 
the left knee.  There was no evidence of instability, 
weakened movement, excess fatigability, incoordination or 
anklyosis.  

The X-ray studies of the left knee showed degenerative 
changes with bony lipping and marginal sclerosis.  There was 
slight narrowing of the joint space and calcification of the 
medial collateral ligament.  Soft tissue calcifications were 
seen, posteriorly.  

The veteran had full range of motion in the knee (0 to 140 
degrees).  There was no noted pain with active range of 
motion.  After 10 repetitions active range of motion remained 
the same.  

The RO has evaluated the veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Diagnostic 
Code 5010 contemplates arthritis, due to trauma, 
substantiated by X-ray findings and provides that such 
injuries should be rated as degenerative arthritis under 
Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Given the  October 2001 and January 2005 VA examination 
findings, the Board finds the service-connected left knee 
disability is not productive of more than a restriction of 
extension to 10 degrees as is contemplated by a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).  

Even if limitation of motion was noncompensable under the 
appropriate diagnostic codes, the veteran would still warrant 
a 10 percent evaluation for the degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

While X-ray findings reveal degenerative arthritis in the 
left knee, instability of the knee is not demonstrated.  Thus 
separate evaluations for the left knee disability are not 
warranted.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Currently, the only evidence of record supporting the 
veteran's claim is his lay statements and the statements of 
his accredited representative.  The veteran and his 
representative, however, have not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to degree of impairment.  
Accordingly, their statements do not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for the service-connected left knee disability.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  



ORDER

An increased initial evaluation in excess of 10 percent for 
the service-connected left knee disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


